DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.  
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-10, 12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2009/0189439) in view of Jürgens (WO 2014/124925)*.  
*Jürgens (US 9,566,964) is relied upon as a translation.
As per claim 1, Abe et al discloses an electrohydraulic motor vehicle control device (Abstract) for a motor vehicle brake system, the motor vehicle control device comprising: 
a hydraulic unit (15) with electrically activated valves (35b) and a brake pedal-activated master brake cylinder ([0024]), the hydraulic unit having a first side face (21b), a second side face (21a) opposite the first side face, and orthogonal intervening faces 
an electronic control unit (18) which comprises a first printed circuit board (18b) with electrical and/or electronic components (35b3) for actuating the valves, 
an electric motor (34b) for driving an electrically controllable, hydraulic pressure source (34a, 44a), wherein the electric motor is arranged on the first side face of the hydraulic unit (34b), 
a second printed circuit board (17b) arranged on the first side face of the hydraulic unit, and 
a first sensor element (P1; [0033]) arranged on the second printed circuit board and the brake pedal (11).  Abe et al does not clearly say if the detected master cylinder pressure is the result of brake pedal activation or if the rectangular housing unit is a rectangular prism. 
Jürgens discloses a brake device comprising a first sensor element (4; Col. 6, lines 43-47) for sensing activation of the brake pedal is arranged on the second printed circuit board, the first sensor element configured to sense a position of a shiftable part  (4; Col. 6, lines 43-47) of the master brake cylinder.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the master cylinder of Abe et al by using a pedal-controlled piston and cylinder arrangement as taught by Jürgens in order to provide improved brake control.  Jürgens further discloses a housing unit formed with four orthogonal intervening faces (Fig. 3). Therefore it would have been obvious to one of ordinary skill 

    PNG
    media_image1.png
    561
    678
    media_image1.png
    Greyscale

As per claim 2, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the first sensor element for sensing activation of the brake pedal is arranged on a face of the second printed circuit board which faces the hydraulic unit (P1). 
As per claim 3, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit 
As per claim 4, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein one or more second sensor elements (69; [0072]) for sensing a location or position of the electric motor is/are arranged on the second printed circuit board. 
As per claim 5, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 4.  Abe et al further discloses wherein the second sensor element or elements is/are arranged on a face of the second printed circuit board which faces the electric motor (69). 
As per claim 6, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit board has an opening (17b, Fig. 2A) through which part of the pressure source projects. 
As per claim 7, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 6.  Abe et al further discloses wherein one or more second sensor elements (69; [0072]) for sensing a location or position of the electric motor is/are arranged on the second printed circuit board and adjacent to the part of the pressure source which projects through the second printed circuit board. 
As per claim 8, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the second printed circuit board is embodied in two parts with a first (One half of circuit board 17b) and a second printed circuit board part (The other half of circuit board 17b), wherein the first sensor element is arranged only on one of the printed circuit board parts (P1). 

As per claim 10, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 8.  Abe et al further discloses wherein the first and second printed circuit board parts are embodied in such a way that they form an opening through which part of the pressure source projects (17b, Fig. 2A). 
As per claim 12, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein power electronics components (17; [0026]) for actuating the electric motor are arranged on the second printed circuit board. 
As per claim 14, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 2.  Abe et al further discloses wherein the second printed circuit board is arranged between the first side face of the hydraulic unit and the electric motor (17b). 
As per claim 15, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 6.  Abe et al further discloses wherein one or more second sensor elements (69; [0072]) for sensing a location or position of the electric motor is/are arranged on the second printed circuit board and are arranged around the part of the pressure source which projects through the second printed circuit board. 

As per claim 17, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the first side face is a first planar side face (21a), and the second side face is a second planar side face (21b) which is not coplanar with the first planar side face.
As per claim 18, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Abe et al further discloses wherein the hydraulic cylinder-piston arrangement extends through an opening in the second printed circuit board and into the first side face of the hydraulic unit (Fig. 2A; [0070]).  Jürgens discloses wherein the electrically controllable, hydraulic pressure source comprises a hydraulic cylinder-piston arrangement (3) having a piston (21) and a cylinder (22), and the cylinder of the hydraulic cylinder-piston arrangement extends through an opening (24) in the second printed circuit board and into the first side face of the hydraulic unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pump actuator of Abe et al with a linear hydraulic actuator as taught by Jürgens in order to provide improved control.
	As per claim 19, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Jürgens further discloses wherein the first sensor element is a linear inductive position sensor (4; Col. 4, lines 3-23).
4.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2009/0189439) in view of Jürgens (WO 2014/124925)* and further in view of Maruo et al (WO 2015/076133)**.  
*Maruo et al (US 2016/0264114) is relied upon as a translation for Maruo et al (WO 2015/076133).  **Jürgens (US 9,566,964) is relied upon as a translation for Jürgens (WO 2014/124925).

As per claim 13, Abe et al and Jürgens disclose the motor vehicle control device as claimed in claim 1.  Jürgens further discloses wherein a brake pedal sensation simulator (Page 1, lines 49-51) is arranged at least partially in the hydraulic unit, but not wherein a pressure sensor which senses a pressure of the brake pedal sensation simulator is arranged on the first printed circuit board of the electronic control unit. 
Maruo et al discloses a brake apparatus wherein a brake pedal sensation simulator (27) is arranged at least partially in the hydraulic unit, wherein a pressure sensor (91) which senses a pressure of the brake pedal sensation simulator ([0026]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stroke simulator of Abe et al by providing it with a pressure sensor as taught by Maruo et al in order to provide more accurate booster control.
	Abe et al, Jürgens and Maruo et al do not disclose wherein the stroke simulator pressure sensor is arranged on the first printed circuit board of the electronic control unit.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operatively connect the stroke simulator pressure sensor of Maruo et al to the first control board of Abe et al because there are only two control boards and the first control board is better protected from the motor’s heat and vibrations (MPEP 2143 (E)).
Response to Arguments
5.	Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive.
Regarding the rejection under Abe et al, the applicant argues that:
“The Office Action fails to explain how positioning a pedal travel sensor on printed circuit board 17b would allow such a sensor to sense pedal travel position. To the contrary, since motor ECU 17 is separate from master cylinder 13 and pedal 11 in Abe (see Abe at FIG. 1), a sensor positioned on printed circuit board 17b would be incapable of sensing the position of a shiftable part of master cylinder 13” (Page 8).

The Examiner has not proposed relocating pedal travel sensors, but imparting additional functionality to existing pressure sensors.  Abe et al indirectly measures the pressure generated by the brake pedal by way of measuring the master cylinder pressure, but does not specifically measure pedal travel.  The proposed modification is directed towards non-ECU components and would not require significant physical changes to the control unit of Abe et al, if any.
The applicant argues that:
“Applicant respectfully submits that the record does not establish that it would be possible to modify the pressure sensors of Abe to make them capable of sensing a position of a shiftable part of the master brake cylinder, as required by claim 1. To the contrary, the technical components required to send the pressure of a fluid are different from those required to sense a change in position of a mechanical component. Thus, it is unclear how any proposed modification could "impart the additional functionality" to the pressure sensors of Abe which is required by claim 1” (Page 9).

Abe et al indirectly measures the pressure generated by the brake pedal by way of measuring the master cylinder pressure, but does not specifically measure pedal travel.  The proposed modification is to add a pedal travel sensor and to control the pump based at least partly on signals from the travel sensor.
The applicant argues that:
“Applicant respectfully submits that no evidence exists in the record of a pressure sensor for use in a brake system that has additionally the functionality of sensing a position of a shiftable part of 

The original disclosure of the application as well as the prior art that has been relied upon are silent regarding firewalls and the location of master cylinders relative to them.  The applicant’s arguments are unsubstantiated speculation regarding the arrangement of the prior art braking systems.
The remaining arguments are moot because they refer to prior art that is not relied upon.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657